Title: To Benjamin Franklin from ——— Desouches de Varenne, 24 December 1781
From: Desouches de Varenne, ——
To: Franklin, Benjamin


Monsieur
Toulouse le 24 Xbre. 1781
Mon départ précipité pour le Languedoc, où mon état m’appella immédiatement apres la première audience dont vous m’honorâtes, ne m’a pas permis de profiter de vos offres obligeantes et de vos lumieres: mais il me reste au moins la Correspondance que vous eûtes la bonté de m’offrir.
Qu’il me soit permis, Monsieur, de vous demander aujourdhui, et avant que le plan que j’eus l’honneur de vous mettre sous les yeux Soit plus avancé, si les faits Consignés dans L’ouvrage, ayant pour Titre; abrégé de la Révolution de L’amérique anglaise depuis 1774 jusques en 1778, par un Américain; Si ces faits, dis-je, Sont de quelqu’authenticité; et il ne me faut pas moins, Monsieur, qu’une autorité aussi respectable que la vôtre, avant que de Continuer cet ouvrage qui doit avoir pour baze la plus exacte vérité: les événemens étant à la Connoissance des Contemporains.
Les faits, dont L’authenticité m’importe le plus, Sont, la Conjuration Contre MM. Vasingthon et Gates, en L’année 1776; et le Projet de Séduction des Commissaires du Roy auprès du Congrès en 1778; L’époque exacte de ces deux événemens, et celle de L’évacuation de philadelphie par les americains, à peu près dans le meme tems.
J’ai eû, Monsieur, tout le regret possible d’avoir été obligé de quitter Paris, avant que d’avoir profité de vos lumieres Sur ces événemens dans les entretiens que vous aviés eû la bonté de me ménager; et de vous offrir moi même les sentimens d’admiration que vous m’inspirés depuis longtems; et que je partage, je puis le dire, avec tous les êtres pensans.
Je suis avec Respect Monsieur Vôtre très humble et obéissant serviteur
Desouches DE VarenneContrôleur général des fermes du Royau Département du LanguedocA Toulouse

Au milieu des affaires importantes et multipliées qui vous occupent, peut être auriés vous pû perdre de vuë que c’est un Parent de Madame sorin qui a eû L’honneur, Monsieur, de vous entretenir pendant quelques instants, et qui a aujourdhui celui de vous écrire: ayant bien voulû le lui permettre./.

 
Notation: Destouches de Varennes, Toulouse 24 Dec. 1781.
